                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 LEROY BRYAN OHLENDORF,                           )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )               No. 1:19-CV-34 JAR
                                                  )
 THOMAS L. HOEH, et al.,                          )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Leroy Ohlendorf, an inmate at

Boonville Correctional Center, for leave to commence this action without payment of the required

filing fee. Having reviewed the motion and the financial information submitted in support, the

Court will grant the motion, and assess an initial partial filing fee of $1.00. See 28 U.S.C.

§ 1915(b)(1). Furthermore, based upon a review of the complaint, the Court finds that the

complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to the prisoner’s account.              28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to
the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00, until the filing

fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim for relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare

recitals of the elements of a cause of action [that are] supported by mere conclusory statements.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for

relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.




                                                -2-
                                                The Complaint 1

         Plaintiff brings this 42 U.S.C. § 1983 action against defendant Thomas L. Hoeh

(Prosecutor); Jennifer Slone (Public Defender); Michael Gardner (Judge); and William Syler

(Judge). Plaintiff states that he is bringing the lawsuit against defendants in their individual and

official capacities.

         In his complaint, plaintiff alleges that Judges Michael Gardner and William Syler acted

unlawfully in presiding over his criminal action in Perry County Missouri. See State v. Ohlendorf,

No. 13PR-CR00488-01 (32nd Judicial Circuit, Perry County Court). Plaintiff asserts generally that

Judge Gardner falsely imprisoned him while he was awaiting trial, allowed key witnesses to bring

evidence against him, “maliciously prosecuted him,” and forced plaintiff to represent himself in

court on October 25, 2013.

         He further asserts that his public defender, Jennifer Slone, was ineffective in representing

him in his criminal case. He also asserts that Slone “coerced him” and forced him to represent

himself on October 25, 2013 in his criminal action and prior related court dates. 2

         Last, plaintiff asserts that the prosecutor in his criminal action, Thomas Hoeh, “maliciously

prosecuted” him by “directly putting [his] rights in jeopardy” and falsely imprisoning him in an

unnamed manner. Plaintiff does not make any specific allegations as to how Prosecutor Hoeh

“falsely imprisoned” plaintiff or purportedly prosecuted him without cause.

         Plaintiff to have his state conviction vacated and $750,000 in damages for “false

imprisonment…slander…and defamation of character”.




1
  Plaintiff has also filed a supplement to his complaint. See Docket #9. The supplement consists of a copy of
plaintiff’s amended motion to vacate filed in Ohlendorf v State, No. 19PR-CC00007 (32nd Judicial Circuit, Perry
County Court). The action was denied and dismissed on July 17, 2019.
2
  The Court has reviewed Missouri.Case.Net and takes judicial notice that plaintiff plead guilty and was sentenced,
and Ms. Slone was in the courtroom, on October 25, 2013.


                                                        -3-
                                   Plaintiff’s Criminal Action

       On October 25, 2013, plaintiff plead guilty to the sale of a controlled substance. Pursuant

to a plea agreement, he received a 10-year suspended sentence and was placed on five years of

supervised probation. State v. Ohlendorf, No. 13PR-CR00488-01 (32nd Judicial Circuit, Perry

County Court). On November 11, 2016, the Circuit Court found that plaintiff had violated the

conditions of his probation. The Court revoked plaintiff’s probation, ordered the execution of his

10-year sentence, and directed that plaintiff be placed in the shock incarceration program pursuant

to Mo.Rev.Stat. § 559.115. The Court later amended this order to place plaintiff in the institutional

treatment program. Plaintiff was released from the Missouri Department of Corrections on March

10, 2017 and placed on a new term of probation.

       While plaintiff was in MDOC, plaintiff filed a motion to vacate, pursuant to

Mo.Sup.Ct.R.29.035 in Ohlendorf v. State, No. 16PR-CC00067 (32nd Judicial Circuit Perry

County Court). On December 15, 2017, plaintiff voluntarily dismissed his motion to vacate, after

signing a waiver, in open court, that he understood the dismissal to be with prejudice. Nevertheless,

on January 28, 2019, after his probation was revoked a second time, plaintiff filed a second motion

to vacate his sentence, pursuant to Mo.S.Ct.R.29.035 in Ohlendorf v. State, No. 19PR-CC00007

(32nd Judicial Circuit, Perry County Court). The new motion to vacate was denied and dismissed

as successive on July 17, 2019 by Judge Gardner.

                                            Discussion

       Plaintiff brings this action against defendants in both their individual and official

capacities. However, his allegations against defendants fail to state a claim upon which relief may

be granted, as currently plead.




                                                -4-
       Prosecutor Hoeh is absolutely immune from plaintiff’s allegations that he violated

plaintiff’s civil rights. See Imbler v. Pachtman, 424 U.S. 409, 427 (1976). As noted above,

plaintiff has not made any specific allegations against defendant Hoeh regarding how he allegedly

violated his rights or purportedly maliciously prosecuted him. Rather, all of plaintiff’s claims

against prosecutor Hoeh are based upon his decision to charge him with criminal conduct and

pursue a criminal prosecution against him. Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976)

(holding that prosecutors are absolutely immune from civil rights claims based on actions taken

while initiating and pursuing a criminal prosecution); see also Brodnicki v. City of Omaha, 75 F.3d

1261, 1266 (8th Cir. 1996) (“Absolute immunity covers prosecutorial functions such as the

initiation and pursuit of a criminal prosecution, the presentation of the state’s case at trial, and

other conduct that is intimately associated with the judicial process.”). Because Hoeh is immune

from being civilly pursued for this type of discretionary action, plaintiff’s claims against

Prosecutor Hoeh will be dismissed for failure to state a claim on which relief may be granted and

for seeking monetary relief against a defendant who is immune from such relief. See 28 U.S.C.

1915(e)(2)(B).

       Plaintiff’s allegations against Judges Gardner and Syler are also subject to dismissal.

Judges are “entitled to absolute immunity for all judicial actions that are not ‘taken in a complete

absence of all jurisdiction.’” Penn v. United States, 335 F.3d 786, 789 (8th Cir. 2003) (quoting

Mireles v. Waco, 502 U.S. 9, 11-12 (1991)). A judge acts in his judicial capacity when he exercises

control over his courtroom. See Sheppard v. Maxwell, 384 U.S. 333, 358 (1966) (“the courtroom

and courthouse premises are subject to the control of the court”). Plaintiff has alleged no specific

factual allegations against Judges Syler or Gardner, only conclusory legal allegations. As a result,

plaintiff’s allegations do not show that the defendant judges acted outside of their jurisdiction, and

these defendants is entitled to absolute immunity.



                                                -5-
       The Court will also dismiss plaintiff’s § 1983 claims against his public defender, Jennifer

Slone. A § 1983 claim must allege that a defendant, acting under color of state law, deprived the

plaintiff of rights, privileges, or immunities secured by the Constitution and laws of the United

States. 42 U.S.C. § 1983. The complaint fails to state a claim upon which relief can be granted

against defendant Slone because “a public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”

Polk County v. Dodson, 454 U.S. 312, 325 (1981). As a result, plaintiff’s allegations fail to state

a claim with respect to defendant Slone.

        Last, to the extent plaintiff seeks to have his Missouri state conviction vacated, his action

must first be pursued in the Missouri state court system, not in this federal § 1983 action. See 28

U.S.C. § 2254(b)(1)(A).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel [Doc. #3] is

DENIED as moot.



                                                -6-
       An Order of Dismissal will accompany this Memorandum and Order.

Dated this 7th day of August, 2019.



                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                          -7-
